DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
For example, black and white are normally required, or its equivalent that secures solid black lines must be used for drawings. Black and white photographs are not ordinarily permitted. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections.
the drawings are photographs and shaded. For example, FIG.4 and FIG.5 are dark photograph and not visible, FIG.1-FIG.3 are shaded.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “inverter compressors” as described in the specification, and “chiller system”, and number/component part “HPS” in FIG.1, FIG.3, FIG.44 not described in the specification. For example, the structural detail of inverter compressors and their connection to each other, and the structural detail of a chiller system for supplying 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 5, 11, 13, 15 objected to because of the following informalities: claim 1 in last line recites “both the first and second sides”; it must be recited as “both the first side and the second side”. Claims 4, 5 recite “oil”; it must be recited as “the oil”. Claim 5 recites “the first or second capillary tubes”; it must be recited as “the first capillary tube or the second capillary tube”. Claim 11 in lines 3, 7 recites “a first and a second branch”; it must be recited as “a first branch and a second branch”. Claim 13 recites “first compressor”; it must be recited as “the first compressor”. Claim 15 in last paragraph recites “the first and second capillary tubes”; it must be recited as “the first capillary tube and the second capillary tube”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6, 10, 14, 16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6, 16 recite “a chiller system for supplying chilled water to a building”. There has not been provided a description in the specification disclosing the quoted limitations as stated above.
Claims 10, 14, 19 recite “a compressor oil selected from the group consisting of Polyalkylene Glycol (PAG), Polyolester (POE), Mineral Oil, Alkylbenzene (AB), Polyvinyl Ether (PVE), and R-1234yf Oil”. There has not been provided a description in the specification disclosing the quoted limitations as stated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 10, 11, 14-17, 19 including all the depending claims 2, 3, 5, 9, 12, 13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “one or more inverter compressors”. It is not clear where the other inverter compressors are located with respect to the location of the first inverter compressor. The bolded phrase makes the claimed limitations indefinite, because, it is not clear how the first inverter compressor is connected to the other inverter 
Claim 4 recites “to allow substantially similar flow of oil to pass through”. The bolded phrase makes the claimed limitations indefinite, because, “substantially” is a relative term and, it is not clear how much similar, the flow of oil needs to be in order to be considered substantially similar. Further, it is not clear “similar” referred to what aspect/what property of the flow of oil. The bolded phrase makes the claimed limitations indefinite, because, it is not defined in the claim what aspect of the flow of oil in the first and the second capillary tubes is similar to each other, and the degree of the similarity is not defined in the claim.
Claims 6, 16 recite “a chiller system for supplying chilled water to a building”. It is not clear what the structure of the bolded limitation is. The specification does not define where “chiller system” is located with respect to the HVAC system, and it is not clear how “chiller system” is in communication with all the components of the HVAC system. The specification does not define connections between “chiller system” and the components of the HVAC system. Further, it is not clear how water is chilled in “chiller system” and supplied to a building, there is no example, neither any drawings given in the specification to illustrate the chilling process of water and supplying it to a building. More clarification is required.
Claims 7, 17 recite “a single second oil separator”. It is not clear if the bolded limitation refers back to the previously claimed limitation “second oil separator” in claims 1 and 15. Not only does the phrase in claims 7, 17 lack a definite articles (e.g. the or said) but the limitation is inconsistently recited. Further it is not clear if the system is 
Claim 8 recites “exactly one inverter compressor”. It is not clear if the HVAC system requires to only have one inverter compressor for the entire system without having the fixed speed compressor, or if it requires not to have more than one inverter compressor along with the fixed compressor. The bolded phrase makes the claimed limitations indefinite, because, it is not clear what it is intended to be claimed by using term such as “exactly”.
Claims 10, 14, 19 recite “a compressor oil selected from the group consisting of Polyalkylene Glycol (PAG), Polyolester (POE), Mineral Oil, Alkylbenzene (AB), Polyvinyl Ether (PVE), and R-1234yf Oil”. The specification does not disclose any types of compressor oil, therefore, it is not clear which one of the compressor oil has been selected in the HVAC system. 
Claim 11 recites “compression mechanism”. It is not clear what structure implements a compression mechanism function. The specification does not define what a compression mechanism is, and the specification does not define any structure for a compression mechanism, and further, it is not clear if a compression mechanism refers to one structure, or if it refers to a circuit which includes mechanical parts, therefore, the bolded limitation is indefinite. More clarification is required.
Claim 11 recites “in fluid communication with the first branch of a refrigerant suction line having a first and a second branch”. “the first branch” was not previously 
Claim 15 in line 9 recites “the second oil compressor”, and “the first oil compressor”. It is not clear if the bolded limitations referred back to the previously claimed limitations “first compressor and second compressor”. The bolded phrase makes the claimed limitations indefinite, because, it is not clear the bolded limitations referred to which compressors. Further, in last paragraph, recites “substantially equal amounts of oil”. The bolded phrase makes the claimed limitations indefinite, because, “substantially” is a relative term and, it is not clear how much amount of oil needs to be in order to be considered substantially equal.

Allowable Subject Matter
Claims 2, 3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2, 3, 5 cannot be allowable at this time, because they are depending on claim 1 which is rejected under 112(b) rejections. Claims 2, 3, 5 would be allowable if claim 1 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
However, the claim cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claim being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration/search of the claim with respect to the prior arts will be necessary.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
the prior arts of record do not disclose or suggest the claimed combination of features including “a second oil return line connecting the second oil separator to the first portion of the low-pressure refrigerant line through a first capillary tube and connecting the second oil separator to the second portion of the low-pressure refrigerant line through a third capillary tube, wherein the third capillary tube is configured to allow more oil to flow through with respect to the first and second capillary tubes”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 7, 8, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2016/0265821 A1), in view of Saunders (2020/0132346 A1), and in view of Matsuoka (6,948,335 B2).

Claim 1: Kimura discloses an HVAC system (i.e., FIG.1) comprising: 
one inverter compressor (i.e., 21a1; paragraph [17]: driving each compressor by motor which number of rotations controlled by an inverter) in fluid communication with a first oil separator (i.e., 22a1); 
one compressor (i.e., 21a2) in fluid communication with a second oil separator (i.e., 22a2); 
a suction line (i.e., 46a) having a first side (i.e., 46a1) and second side (i.e., 46a2), wherein the first side (i.e., 46a1) of the suction line (i.e., 46a) is configured to supply refrigerant to the inverter compressor (i.e., 21a1) and the second side (i.e., 46a2) of the suction line (i.e., 46a) is configured to supply refrigerant to the compressor (i.e., 21a2); 
a first oil return line (i.e., first oil return pipe 47a1) configured to transfer oil from the first oil separator (i.e., 22a1) to the second side (i.e., 46a2) of the suction line (i.e., 46a); 
a second oil return line (i.e., second oil return pipe 47a2) wherein the second oil return line (i.e., 47a2) to transfer oil from the second oil separator (i.e., 22a2) to the first (i.e., 46a1) of the suction line (i.e., 46a).

    PNG
    media_image1.png
    850
    636
    media_image1.png
    Greyscale





However, Saunders teaches fixed speed compressor (i.e., paragraph [97]: compressors 12 or 14 include a fixed-speed) for the purpose of providing a fixed operation capacity (paragraph [97]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Kimura to include fixed speed compressor as taught by Saunders in order to provide a fixed operation capacity.

Further, Kimura fails to disclose the second oil return line is divided to transfer oil from the second oil separator to both the first and second sides of the suction line.
Further, Matsuoka teaches an oil return line (i.e., oil return pipe 33) is divided to transfer oil from an oil separator (i.e., 30) to both a first and second sides (i.e., column 7 lines 33-40: oil return pipe 33 flows into all sides of intake main pipe 24 and in this way oil is supplied in turn to all compressors) for the purpose of supplying oil to all compressors (column 7 lines 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include dividing the second oil return line so that to transfer oil from the second oil separator to both the first and second sides of the suction line as taught by Matsuoka in order to supply oil to all compressors.

    PNG
    media_image2.png
    514
    608
    media_image2.png
    Greyscale


Claim 2: Kimura as modified discloses the apparatus as claimed in claim 1, wherein the second oil return line comprises a first branch configured to transfer oil from the second oil return line to the first side of the suction line and a second branch configured to transfer oil from the second oil return line to the second side of the suction line.  

Claim 7: Kimura as modified discloses the apparatus as claimed in claim 1, further comprising at least two fixed speed compressors (as Kimura was modified by Saunders i.e., paragraph [97]: compressors 12 or 14 include a fixed-speed) in fluid communication with a single second oil separator (Kimura i.e., 22a2).  

Claim 8: Kimura as modified discloses the apparatus as claimed in claim 1, further comprising exactly one inverter compressor (i.e., unit 2a of the air conditioning only has one 21a1).  

Claim 9: Kimura as modified discloses the apparatus as claimed in claim 1, wherein the inverter compressor (Kimura i.e., 21a1) have a lower oil carryover (i.e., function of capillary tubes 28a1/28a2 is to regulate amount of oil in compressors, therefore, they are capable of carrying more oil to one compressor and less oil to another compressor as needed; paragraphs [18], [19]: amount of refrigerant oil in compressors are regulate by first and sec capillary tubes 28a1/28a2) than the fixed speed compressor (as Kimura was modified by Saunders i.e., paragraph [97]: compressor include a fixed-speed).  

Claim 18: Kimura as modified discloses the apparatus as claimed in claim 1, wherein first compressor (i.e., 21a1) has a lower oil carryover than the second compressor (i.e., 21a2) (i.e., function of capillary tubes 28a1/28a2 is to regulate amount of oil in compressors, therefore, they are capable of carrying more oil to one compressor and less oil to another compressor as needed; paragraphs [18], [19]: amount of refrigerant oil in compressors are regulate by first and sec capillary tubes 28a1/28a2).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2016/0265821 A1), in view of Saunders (2020/0132346 A1), in view of Matsuoka (6,948,335 B2), and in view of Carey (2002/0007639 A1).

Claim 6: Kimura as modified further fails to disclose a chiller system for supplying chilled water to a building.
	However, Carey teaches a chiller system (i.e., paragraph [22]: water chiller system 10) for supplying chilled water to a building (i.e., concerning limitations “for supplying chilled water to a building”; it is functional language, intended used) for the purpose of providing a comfort condition for building (paragraph [2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include a chiller system as taught by Carey in order to provide a comfort condition for building.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2016/0265821 A1), in view of Saunders (2020/0132346 A1), in view of Matsuoka (6,948,335 B2), and in view of Kobayashi (2015/0198357 A1).

Claim 10: Kimura as modified further fails to disclose a compressor oil selected from the group consisting of Polyalkylene Glycol (PAG), Polyolester (POE), Mineral Oil, Alkylbenzene (AB), Polyvinyl Ether (PVE), and R-1234yf Oil. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include a compressor oil Alkylbenzene as taught by Kobayashi in order to prevent problems such as stagnation of refrigerant oil in the cycle from occurring.
 
Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2016/0265821 A1), in view of Matsuoka (6,948,335 B2).

Claim 11: Kimura discloses a compression mechanism (i.e., compression mechanism of refrigerant circuit of air conditioning system) for an HVAC system (i.e., FIG.1) comprising: 
a first compressor (i.e., 21a1) in fluid communication with the first branch (i.e., 46a1) of a refrigerant suction line (i.e., 46a) having a first (i.e., 46a1) and a second branch (i.e., 46a2), the first compressor (i.e., 21a1) also in fluid communication with a first oil discharge pipe (i.e., first discharge pipe 41a1); 
a second compressor (i.e., 21a2) in fluid communication with the second branch (i.e., 46a2) of the refrigerant suction line (i.e., 46a) and in fluid communication with a second oil discharge pipe (i.e., second discharge pipe 41a2) wherein 
the second oil discharge pipe (i.e., 41a2) is configured to transfer oil from the second compressor (i.e., 21a2) to the first branch (i.e., 46a1; oil transfers from second 

    PNG
    media_image1.png
    850
    636
    media_image1.png
    Greyscale


However, Matsuoka teaches an oil discharge pipe (i.e., annotated by examiner in FIG.2) is configured to transfer oil from a compressor (i.e., 23; oil transfers from compressor to all branches of suction line 24 via oil return pipe 33) to a first and second branches (i.e., column 7 lines 33-40: oil from oil return pipe 33 flows into all branches of pipe 24 and in this way oil is supplied in turn to all compressors) for the purpose of supplying oil to all compressors (column 7 lines 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Kimura to include an oil discharge pipe is configured to transfer oil from a compressor to a first and second branches of the refrigerant suction line as taught by Matsuoka in order to supply oil to all compressors.










[AltContent: connector][AltContent: textbox (Oil discharge pipe)]
    PNG
    media_image2.png
    514
    608
    media_image2.png
    Greyscale


Claim 13: Kimura as modified discloses the apparatus as claimed in claim 11, wherein first compressor (i.e., 21a1) has a lower oil carryover (i.e., function of capillary tubes 28a1/28a2 is to regulate amount of oil in compressors, therefore, they are capable of carrying more oil to one compressor and less oil to another compressor as needed; paragraphs [18], [19]: amount of refrigerant oil in compressors are regulate by first and sec capillary tubes 28a1/28a2) than the second compressor (i.e., 21a2).  


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2016/0265821 A1), in view of Matsuoka (6,948,335 B2), and in view of Saunders (2020/0132346 A1).

Claim 12: Kimura as modified discloses the apparatus as claimed in claim 11, wherein the first compressor (i.e., 21a1) is an inverter compressor (i.e., 21a1; paragraph [17]: driving each pf compressor by motor which number of rotations controlled by an inverter), but
Kimura further fails to disclose the second compressor is a fixed speed compressor.
However, Saunders teaches fixed speed compressor (i.e., paragraph [97]: compressors 12 or 14 include a fixed-speed) for the purpose of providing a fixed operation capacity (paragraph [97]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Kimura to include fixed speed compressor as taught by Saunders in order to provide a fixed operation capacity.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2016/0265821 A1), in view of Matsuoka (6,948,335 B2), and in view of Kobayashi (2015/0198357 A1).

Claim 14: Kimura as modified further fails to disclose a compressor oil selected from the group consisting of Polyalkylene Glycol (PAG), Polyolester (POE), Mineral Oil, Alkylbenzene (AB), Polyvinyl Ether (PVE), and R-1234yf Oil. 
	However, Kobayashi teaches a compressor oil Alkylbenzene (i.e., paragraph [37]) for the purpose of preventing problems such as stagnation of refrigerant oil in the cycle from occurring (paragraph [37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include a compressor oil Alkylbenzene as taught by Kobayashi in order to prevent problems such as stagnation of refrigerant oil in the cycle from occurring.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to refrigeration system:
Sakae (2010/0154465 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763